DETAILED ACTION
Claim(s) 1-5, 7-15 and 17-23 are pending for consideration following applicant’s amendment filed 2/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-9, 11-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US Patent 4213021).
Regarding Claim 1, Alexander discloses a poppet of a check valve 20, the poppet comprising: a base (including barrel portion 31) comprising an internal cavity (interior of barrel portion 31 as best shown in Figures 1-3) having a ceiling that is conic (the ceiling of the cavity within barrel portion 31 is defined by the surface having 34; this surface is shown to be conic in Figures 1-3); a shaft 33 extending from the base 31; and a sealing head 39 coupled to the shaft 33 and extended away from the base by the shaft (i.e. the shaft 33 is between the sealing head 39 and the base 31 in the same manner as achieved by applicant), wherein a flow channel is defined between the base, the shaft, and the sealing head (the region surrounding the shaft 33 defines a flow channel for the fluid to flow from the inlet to the outlet in the same manner as achieved by applicant; this channel is defined between the base 31, the shaft 33 and the sealing head 39 as shown in Figure 3 especially).
Regarding Claim 2, Alexander further discloses the base 31 further comprises a plurality of holes 34 to counterbalance back pressure for the check valve (these holes are capable of accommodating back pressure from the outlet 40; fluid flowing from the outlet through the holes 34 would surround the stem and at least partially act against the tapered surface between the holes 34, thereby providing at least some “counterbalance” effect).
Regarding Claim 7, Alexander further discloses the plurality of holes 34 are positioned around a root of the shaft 33 that connects to the base 31 (as best shown in Figure 1, the holes 34 are circumferentially arranged around the root of the shaft).
Regarding Claim 8, Alexander further discloses the shaft 33 is axially centered about a longitudinal axis of the poppet (as shown in Figures 1-3).
Regarding Claim 9, Alexander further discloses the shaft 33 has a first diameter (as shown in Figures 1-3), and the sealing head 39 has a second diameter that is greater than the first diameter (39 has a larger diameter than 33
Regarding Claim 11, Alexander further discloses the poppet is disposed in a check valve 20 capable of use in a hydraulic system for landing gear of an aircraft (the limitation of “for a hydraulic system for landing gear of an aircraft” is recited as merely a suggested use of the claimed device and the device of Alexander is capable of use in such a system).
Regarding Claim 12, when making and using the device of Alexander, Alexander necessarily discloses a method of forming a poppet of a check valve 20, the method comprising: forming an internal cavity of a base 31 (internal cavity defined by the interior of barrel portion 31 as best shown in Figures 1-3) with a ceiling that is conic (the ceiling of the cavity within barrel portion 31 is defined by the surface having apertures 34; this surface is shown to be conic in Figures 1-3); extending a shaft 33 from the base 31; coupling a sealing head 39 to the shaft 33, wherein said coupling extends the sealing head away from the base (i.e. the coupling of the sealing head to the shaft determines the distance of the sealing head from the base); and defining a flow channel between the base 31, the shaft 33, and the sealing head 39 (the region surrounding the shaft 33 defines a flow channel for the fluid to flow from the inlet to the outlet in the same manner as achieved by applicant; this channel is defined between the base 31, the shaft 33 and the sealing head 39 as shown in Figure 3 especially).
Regarding Claim 13, Alexander further discloses forming a plurality of holes 34 in the base 31.
Regarding Claim 17, Alexander further discloses said forming the plurality of holes 34 comprises positioning the plurality of holes around a root of the shaft 33 that 31 (as best shown in Figure 1, the holes 34 are circumferentially arranged around the root of the shaft).
Regarding Claim 18, Alexander further discloses said extending comprises axially centering the shaft about a longitudinal axis of the poppet (as shown in Figures 1-3).
Regarding Claim 19, Alexander further discloses the shaft 33 has a first diameter (as shown in Figures 1-3), and the sealing head 39 has a second diameter that is greater than the first diameter (39 has a larger diameter than 33 as shown in Figures 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US Patent 4213021) in view of Parker (GB 565291).
Regarding Claims 10 and 20, Alexander does not disclose the sealing head comprises at least one orifice for restricted flow.
Parker teaches a check valve and further teaches (Figure 4) a sealing head 24a comprises at least one orifice 33 for restricted flow.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device and method of Alexander such that the sealing head is a solid element with an orifice for restricted flow as taught by Parker for the purpose of allowing a small amount of flow to thereby prevent rapid changes in the fluid dynamics (as taught by Parker; page 3, lines 23-52).
Allowable Subject Matter
Claim 21 is allowed.
Claims 3-5, 14, 15, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that neither Bean nor Bailey teaches the new limitations recited in claims 1 and 12 of an internal cavity of the base with a ceiling that is conic.  However, as described above, Alexander is relied upon and teaches an internal cavity of the base 31 with a ceiling that is conic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753